Citation Nr: 1013334	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of a cold injury of the right foot.

4.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of a cold injury of the left foot


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction was subsequently 
transferred to the RO in Newark, New Jersey.

In connection with his appeal, the Veteran testified at a 
Travel Board hearing at the RO before the undersigned Acting 
Veterans Law Judge in January 2010.  A transcript of the 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has tinnitus that is etiologically related to 
in-service noise exposure.

2.  The Veteran has bilateral hearing loss that is 
etiologically related to in-service noise exposure.

3.  At his January 2010 Travel Board hearing, the Veteran 
testified that he wished to withdraw his appeal as to the 
issues of entitlement to initial disability ratings in excess 
of 30 percent for residuals of a cold injuries of the right 
and left feet.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Bilateral hearing loss was incurred in active duty.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  The criteria for withdrawal of an appeal by the Veteran, 
as it relates to the issues of entitlement to initial 
disability ratings in excess of 30 percent for residuals of a 
cold injuries of the right and left feet, have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Entitlement to initial disability ratings in excess 
of 30 percent for residuals of a cold injuries of the 
right and left feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran, at his January 2010 hearing, withdrew his appeal 
as to the issues of entitlement to initial disability ratings 
in excess of 30 percent for residuals of a cold injuries of 
the right and left feet.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with regard to those issues and they are dismissed 
without prejudice.

II.	Entitlement to service connection for bilateral 
hearing loss and tinnitus.


The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability rating and effective date 
elements of his claims.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for tinnitus and bilateral hearing loss.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus as he 
believes that these conditions are related to service.  In 
particular, he believes that these conditions stem from in-
service noise exposure, including artillery and gunfire.

Unfortunately, the majority of the Veteran's service 
treatment records are unavailable because they were destroyed 
in a fire at the St. Louis, Missouri, facility of the 
National Personnel Records Center (NPRC) in 1973. 
Accordingly, the Board will proceed with appellate review, 
mindful that when a veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

However, the Veteran's discharge examination from October 
1954 is available.  This report does not contain any 
complaints of a hearing problem.  There were no abnormal 
results listed for whisper voice or audiometric testing at 
that time.  

With respect to post-service medical evidence, while VA 
outpatient treatment records do not document a complaint or 
diagnosis of any hearing problems, a private report from 
Garden State Hearing and Balance Center demonstrates that the 
Veteran underwent an audiological evaluation in July 2005.  
The Veteran's chief complaints at that time were long-
standing left-sided tinnitus and difficulty hearing.  The 
audiological findings including mild-to-moderate 
sensorineural hearing loss in both ears, and tinnitus was 
matched to a 2000 hertz narrow band noise at 45 decibels.  
The examiner noted an impression of significant, permanent 
hearing impairment in both ears.  

The Veteran was also afforded a VA examination in July 2006.  
At the examination, the Veteran continued to complain of 
difficulty hearing, particularly in the presence of 
background noise and in groups.  The Veteran attributed his 
ear problems to his service, where he served in the military 
police unit.  He also reported that he was exposed to 
artillery noise on the front lines and rifle noises, and 
indicated that he did not use personal hearing protection 
during service.  As for post-service noise exposure, the 
Veteran noted that he worked as a store manager and then as a 
supervisor at a hotel, and was exposed to little loud noise 
in either job.  Moreover, he reported no recreational noise 
exposure.  The examiner assessed the Veteran with mild to 
moderately severe sensorineural hearing loss in the left and 
right ears.  However as the Veteran only reported 
intermittent tinnitus, the examiner found that the Veteran 
did not report clinically significant tinnitus.  Based on a 
review of the Veteran's file, the examiner noted no 
information confirming the presence of hearing loss or 
pathology during military service, and found that the Veteran 
did not report clinically significant tinnitus.  Therefore, 
she determined that the Veteran's hearing loss was not the 
result of his military service.

During the Veteran's January 2010 Board hearing, he noted 
that he was exposed to gunfire and drove convoys while 
serving in Korea.  He explained that while his hearing 
problems developed in service, he was told not to worry about 
them because they would eventually go away.  He further 
alleged that his tinnitus began in service and has been 
constant since his discharge.  The Veteran also reported 
little serious noise exposure after service in his jobs as a 
produce clerk and assistant manager at a store.  As for 
current symptoms, the Veteran noted that his hearing loss and 
tinnitus have gotten increasingly worse.

Based on the foregoing evidence, the Board has determined 
that the Veteran is entitled to service connection for 
tinnitus and bilateral hearing loss.  In doing so, the Board 
notes that the Veteran is competent to state when he first 
noticed difficulty hearing and sounds in his ears and to 
state that the symptoms have continued since service.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  Moreover, with respect to the 
Veteran's claimed tinnitus, the Board has found the Veteran's 
testimony concerning the onset and continuous nature of his 
tinnitus to be credible and consistent with the circumstances 
and duties of his service.  The Board acknowledges that the 
VA examiner did not find that the Veteran's complaints of 
tinnitus were clinically significant.  However, the Veteran 
has complained of constant tinnitus on other occasions, and 
the private examiner noted a diagnosis of tinnitus.  

In light of the credible statements establishing that the 
Veteran was exposed to excessive noise in service, that he 
began experiencing tinnitus in service, and that he has 
continued to experience tinnitus since his release from 
active duty, and medical opinion supportive of a diagnosis of 
this condition, the Board's finds that the evidence 
supporting the claims is at least in equipoise with that 
against the claim.  In such cases, the benefit of the doubt 
is to be given to the Veteran.  Accordingly, service 
connection for tinnitus is warranted.

With respect to the Veteran's claim for service connection 
for bilateral hearing loss, the Board notes that the Veteran 
has been diagnosed with bilateral mild to moderate 
sensorineural hearing loss by both the private and VA 
examiner.  The Board also points out that the VA examiner 
determined that the Veteran's hearing loss was not related to 
service.  The examiner based her opinion largely on the fact 
that there was no evidence confirming the presence of hearing 
loss or pathology of the ear during military service.  
However, as noted above, the majority of the Veteran's 
service treatment records are unavailable with the exception 
of his discharge record.  Thus, the Board has found this 
opinion to be of little probative value.  Furthermore, as 
discussed above, the Board has found the Veteran's allegation 
of hearing loss during and continuously since service to be 
credible.  The Veteran has also indicated that he experienced 
little excessive noise exposure through his post-service 
occupation or in recreation.  This also renders the VA 
examiner's opinion, based upon no documentation of hearing 
loss in service, of minimal probative value.  

In light of the credible statements establishing that the 
Veteran was exposed to excessive noise in service, that he 
began experiencing hearing loss in service, and that he has 
continued to experience continuously worsening hearing loss 
since his release from active duty, the Board's finds that 
the evidence supporting the claims is at least in equipoise 
with that against the claim.  In such cases, the benefit of 
the doubt is to be given to the Veteran.  Accordingly, 
service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is granted.

The appeal as to the issues of entitlement to initial 
disability ratings in excess of 30 percent for residuals of a 
cold injuries of the right and left feet is dismissed.

____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


